Title: General Orders, 3 December 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Tuesday December 3d 1782
                            Parole Durham.
                            Countersigns Epsom,
                            Falkland.
                        
                        For the day tomorrow  Major Trescot, Major Darby.
                        For duty tomorrow the 2d instead of the 6th Massachusetts regiment.
                        A General courtmartial of which Colonel Greaton is appointed president, will assemble tomorrow morning at
                            the Presidents Quarters, or such place as he may appoint, for the trial of all prisoners that may come before them: the
                            Judge Advocate and all persons concerned to attend.
                        Lieutenant Colonel Mellon, Major Scott—one Captain from the Jersey brigade, one from the York brigade and
                            two from each of the Massachusetts & Newhampshire brigades will attend as members.
                        The Abstracts of the subsistance of the army, up to the time the Contracter settled with the officers (whose
                            certificates is then to be taken) are to be sent to the Deputy pay master at the Forge near Murderers creek, as soon as
                            possible.
                    